DETAILED ACTION
This office action is in response to communication filed on June 7, 2022.

Response to Amendment
Amendments filed on June 7, 2022 have been entered.
Claims 1-30 and 32 remain cancelled.
Claims 31, 33-49 have been amended.
Claim 50 has been cancelled.
Claims 51-52 have been added.
Claims 31, 33-49 and 51-52 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 06/07/2022, with respect to the objections to the specification have been fully considered. In view of the amendments, the objections have been withdrawn.

Applicant’s arguments, see Remarks (p. 8), filed on 06/07/2022, with respect to the objections to claims 31, 33, 38, 43, 45, 47 and 49 have been fully considered. In view of the amendments, the objections have been withdrawn. However, upon further consideration, additional objections to the claims are presented below.

Applicant’s arguments, see Remarks (p. 8), filed on 06/07/2022, with respect to the rejection of claim 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered. In view of the amendments, the rejection has been withdrawn.

Applicant’s arguments, see Remarks (p. 8-9), filed on 06/07/2022, with respect to the rejection of claims 31 and 33-49 under 35 U.S.C. 101 have been fully considered but are not persuasive.

Applicant argues (p. 9) that Applicant’s claims as amended do not comprise the processing of data per se, but comprise methods/systems that are practically applied by specific hardware and meaningfully limited by that hardware to analyzing the gait of a human subject. 
This argument is not persuasive.
The examiner submits that according to the original disclosure: “Recently, mobile gait measurement systems relying on inertial sensors, which consist of accelerometers and gyroscopes, have been developed (Mariani et al., 2010, Journal of Biomechanics 43: pp. 2999-3006; Rampp et al., 2014, IEEE Transactions on Biomedical Engineering 62: pp. 1089-1097). These miniaturized sensors can typically be directly attached to clothes and footwear (i.e. the shoes) or the body and are thus ideally suited for mobile movement analysis” (see patent application publication at [0007]; see also [0008]-[0011], [0035], [0040], [0368]).
Based on this, the examiner submits that the hardware being recited in the claims is merely used for data collection, which as explained in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)).
The examiner suggest to integrate the judicial exception into a practical application by positively reciting how the result of the analysis (i.e., clusters) is utilized in the corresponding field (e.g., assessment of movement impairments of a subject, see patent application publication at [0002]-[0003]). 

Applicant’s arguments, see Remarks (p. 9-12), filed on 06/07/2022, with respect to the rejection of claims 31 and 33-49 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection.

Applicant argues (p. 9-11) that Eastman’s objective is to analyze the gait of a runner. … Although Eastman does briefly state that the smartphone 402 may be placed elsewhere on the body such as worn on a shoe, ¶ 43, this is all Eastman has to say on this subject; Eastman provides no other details regarding how a shoe-based sensor could be used in conjunction with his disclosed method for gait analysis. As explained below, Eastman’s method is entirely directed to using a body-centered sensor to extract stride features, and Eastman does not teach how his technique could be used with a non-vertically-centered sensor such as a shoe-based sensor. See ¶75-82. An embodiment in which a sensor is placed on a shoe is incompatible with Eastman’s disclosed clustering method of left/right stride classification … Indeed, Eastman doesn’t explain how a single shoe-based sensor could even determine which leg was striding at any given time, let alone provide any striding information concerning the other foot. Providing a sensor on each foot or shoe in Eastman would make even less sense in the context of Eastman’s technique. First, Eastman never suggests that more than one sensor be used in his system: paragraph 43 only suggests that the singular smartphone 402 can be placed “elsewhere” on the body such as on a shoe. Second, providing sensors on both feet or shoes would preclude the need for Eastman’s left/right foot clustering analysis altogether, as this information would be clearly defined. Eastman therefore does not enable use of his disclosed technique with a foot- or shoe- based sensor, because he does not teach how clustering method of left/right stride classification could be implemented were such a sensor used. Certainly, Eastman does not teach how his clustering method of left/right stride classification can be used with any sensor that is not vertically centered on the user. In this regard, the Applicant reminds the Examiner that it is not sufficient when finding anticipation to simply find all of the limitations of claim 1 in the cited reference. That reference must also disclose the limitations “arranged or combined the same way as in the claim.” MPEP 2152.02(b). Eastman does not accomplish this, because Eastman does not disclose how left/right stride classification can be accomplished if a shoe-based or any other non-vertically-centered sensor is used.
These arguments are not persuasive.
Regarding the argument about Eastman’s objective being to analyze the gait of a runner, the examiner submits that according to applicant’s own disclosure “In the context of the present invention, the term “gait” refers to any kind of walking or running-like movements of a subject. The term gait in particular includes normal walking or running …” (see patent application publication at [0032]).
The examiner submits that Eastman discloses “one or more 3D-accelerometers and/or 3D-gyroscopes mounted on a foot or shoe of the subject” ([0028], [0043], [0098], see also Fig. 6 and [0107]).
Furthermore, regarding the arguments about the left/right stride classification, the examiner submits that Eastman discloses “(d) defining one or more clusters on the basis of at least one stride feature of the one or more stride features, wherein each cluster represents a class of strides” ([0093]) with the one or more stride features being obtained by left/right sorting component, stride rate component, contact time component, acceleration component, pelvic rotation component (see [0039] and [0053]). 
Regarding the argument about Eastman never suggesting that more than one sensor be used in his system, the examiner submits that the claim language recites “one or more 3D-accelerometers and/or 3D-gyroscopes”.

Furthermore, applicant argues (p. 12) that The biomechanical features recited in claim 38 are not disclosed or determined in Eastman, and would not be useful to the analysis and improvement of running strides. Claim 38 is therefore clearly not anticipated by Eastman.
This argument is not persuasive.
The examiner submits that Eastman discloses the determination of stride rate (stride velocity) (see Fig. 8, [0090], [0092], [0094]).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The examiner also notes that the specification includes multiple references (e.g., see patent application publication at [0047]), which have been neither cited in an information disclosure statement nor provided to the Office for consideration. The examiner reminds applicant that “The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered” (see MPEP 609.05(a)).

Claim Objections
Claim 31 is objected to because of the following informalities:
Claim language “(a) generating, from one or more 3D-accelerometers and/or 3D-gyroscopes mounted on a foot or shoe of the subject, data …” should read “(a) generating, from one or more 3D-accelerometers and/or 3D-gyroscopes mounted on a foot or a shoe of the subject, data …” to correct for minor informalities.
Appropriate correction is required.

Claim 38 is objected to because of the following informalities:
Claim language “minimum toe clearance stride velocity” should read “minimum toe clearance, stride velocity” to correct for minor informalities (see patent application publication at [0049] and [0102]).
Appropriate correction is required.

Claim 43 is objected to because of the following informalities:
Claim language should read “The method of claim 31, wherein the method further comprises generating averaged stride features for at least one or all of the one or more .
Appropriate correction is required.

Claim 47 is objected to because of the following informalities:
Claim language “(a) one or more 3D-accelerometers and/or 3D-gyroscopes adapted to be mounted on a foot or shoe of the subject …” should read “(a) one or more 3D-accelerometers and/or 3D-gyroscopes adapted to be mounted on a foot or a shoe of the subject …” to correct for minor informalities.
Appropriate correction is required.

Claim 48 is objected to because of the following informalities:
Claim language should read “The system of claim 47, wherein the system further comprises the one or more 3D-accelerometers and/or 3D-gyroscopes” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 49 is objected to because of the following informalities:
Claim language should read “The system of claim 48, wherein the system further comprises the shoe on which the one or more 3D-accelerometers and/or 3D-gyroscopes are mounted” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 48 recites “The system of claim 47, wherein the system further comprises the one or more accelerometers and/or gyroscopes”, which has been already incorporate in amended claim 47.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31, 33-49 and 51-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Regarding claim 31, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “(b) identifying strides in the data and defining first data segments, wherein each of the first data segments comprises one identified stride or a sequence of consecutive identified strides” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts (see patent application publication at [0049]-[0048]). Except for the recitation of the type of data being evaluated (i.e., data representing 3D-movement of the foot of the subject over time at limitation (a)), the claim limitation mainly refers to performing a mental evaluation (or mathematical comparison) of collected data for identification purposes.
the limitation “(c) determining one or more stride features for each of the first data segments” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (see patent application publication at [0046]-[0086]). Except for the recitation of the type of data being evaluated (i.e., data representing 3D-movement of the foot of the subject over time at limitation (a)), the claim limitation mainly refers to applying mathematical formulas on the identified to obtain additional information.
the limitation “(d) defining one or more clusters on the basis of at least one stride feature of the one or more stride features, wherein each cluster represents a class of strides” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts (see patent application publication at [0103]-[0111]). Except for the recitation of the type of data being evaluated (i.e., data representing 3D-movement of the foot of the subject over time at limitation (a)), the claim limitation mainly refers to grouping data based on their similarities.

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A method for analyzing gait of a subject”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)); and
“(a) generating, from one or more 3D-accelerometers and/or 3D-gyroscopes mounted on a foot or show of the subject, data representing 3D-movement of the foot of the subject over time, wherein the 3D-movement comprises a plurality of strides of the foot”, which adds extra-solution activities (e.g., mere data gathering, type/source of data to be manipulated) using elements recited at a high level of generality (i.e., one or more 3D-accelerometers and/or 3D-gyroscopes) (see MPEP 2106.05(g)).  
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., analyzing gait of a subject), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)); and
recite extra-solution activities (i.e., mere data gathering by selecting a particular data source/type to be manipulated) using elements (i.e., one or more 3D-accelerometers and/or 3D-gyroscopes) specified at a high level of generality, which as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)).
The claim is not patent eligible.

Similarly, independent claim 47 is directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 31.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 33-46 and 51-52), that under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or using mathematical concepts, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a data type or source) (Claims 48-49), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 33-34, 38, 40, 45, 47-49 and 52 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Eastman (US 20140156215 A1, IDS record), hereinafter ‘Eastman’.
Regarding claim 31. (currently amended) 
Eastman discloses:
A method for analyzing gait of a subject (Fig. 2; [0006], [0008], [0034]: a method for gait analysis using a user’s gait data is presented), the method comprising:
(a) generating, from one or more 3D-accelerometers (Fig. 11, item 1121) and/or 3D-gyroscopes mounted on a foot or shoe of the subject ([0028], [0043], [0098]: a data recording device includes an accelerometer for recording acceleration over three coordinates (see Fig. 6, [0075]); the data recording device being worn on a shoe of a user (see also [0107])), data representing 3D-movement of the foot of the subject over time (Fig. 2, items 202 and 204; [0034]-[0036]: acceleration data is recorded and provided for processing (additional data such as gyroscope readings are also provided)), wherein the 3D-movement comprises a plurality of strides of the foot (Fig. 6, [0075]: sequence data recorded using accelerometer includes a plurality of strides (see also [0027] regarding a stride comprising two steps)); 
(b) identifying strides in the data and defining first data segments (Fig. 2, item 214; [0036], [0038], [0053]: raw data is provided for processing to processing component (Fig. 2, item 206), with the processing including stride extraction, which converts sensor data into arrays of segments of data sequences, each sequence including sensor data corresponding to a particular stride), wherein each of the first data segments comprises one identified stride or a sequence of consecutive identified strides (Fig. 6, [0075]: sequence data includes consecutive strides); 
(c) determining one or more stride features for each of the first data segments (Fig. 2, items 208, 216, 218, 220, 222 and 224; [0039], [0053]: gait metrics are obtained on each of the array of sequences); and 
(d) defining one or more clusters on the basis of at least one stride feature of the one or more stride features, wherein each cluster represents a class of strides ([0093]: gait metrics are qualitatively classified in different groups to provide insights of user’s characteristics).  

Regarding claim 33. (currently amended) 
Eastman discloses all the features of claim 31 as described above.
Eastman further discloses:
defining the first data segments comprises determining at least one gait event selected from a group consisting of heel-strike (HS), mid-stance (MS) and toe-off (TO) (Fig. 5A, [0054]-[0055]: each step has a landing (HS) and a push off (TO), with these being identified based on acceleration (see also [0056]-[0074])).  

Regarding claim 34. (currently amended)
Eastman discloses all the features of claim 31 as described above.
Eastman further discloses:
each of the first data segments represents at most two consecutive strides (Fig. 6, items 610 and 612; [0054], [0075]: two steps are included in a stride (see applicant’s disclosure (at p. 8 and Fig. 6a) regarding the term stride referring to one gait cycle of the same foot)).  

Regarding claim 38. (currently amended)
Eastman discloses all the features of claim 31 as described above.
Eastman further discloses:
the one or more stride features are selected from a group consisting of angle course, heel strike angle, toe off angle, clearance course, maximum toe clearance, minimum toe clearance stride velocity, ground turning angle, medio-lateral sway, double support time, and heel clearance course (Fig. 8, [0090], [0092], [0094]: metrics such as stride rate (stride velocity) are determined).  

Regarding claim 40. (currently amended) 
Eastman discloses all the features of claim 31 as described above.
Eastman further discloses:
 	(d) comprises clustering the first data segments and/or the strides represented by one or more of the first data segments ([0093]: gait metrics are qualitatively classified in different groups to provide insights of user’s characteristics).  

Regarding claim 45. (currently amended) 
Eastman discloses all the features of claim 31 as described above.
Eastman further discloses:
determining an average data segment representing a stride or an integer number of strides for the one or more clusters taking into account several or each of the first data segments per cluster ([0084]: average stride periodicity is extracted from any length of digital data including the entire data set).  

Regarding claim 47. (currently amended) 
Eastman discloses:
A system for analyzing gait of a subject (Fig. 11, [0006]-[0007]: a system for gait analysis using a user’s gait data is presented), the system comprising:
(a) one or more 3D-accelerometers (Fig. 11, item 1121) and/or 3D-gyroscopes adapted to be mounted on a foot or shoe of the subject ([0028], [0043], [0098]: a data recording device includes an accelerometer for recording acceleration over three coordinates (see Fig. 6, [0075]); the data recording device being worn on a shoe of a user (see also [0107])), and configured to provide data representing 3D-movement of the foot of the subject (Fig. 2, items 202 and 204; [0034]-[0036]: acceleration data is recorded and provided for processing (additional data such as gyroscope readings are also provided)), wherein the 3D-movement comprises a plurality of strides of the foot (Fig. 6, [0075]: sequence data recorded using accelerometer includes a plurality of strides (see also [0027] regarding a stride comprising two steps)); and
(b) one or more processing units (Fig. 11, items 1111 and 1141; [0098], [0100]-[0101]: client computer and server computer include CPUs which implement the processing of data) being configured for: 
identifying strides in the data and defining first data segments (Fig. 2, item 214; [0036], [0038], [0053]: raw data is provided for processing to processing component (Fig. 2, item 206), with the processing including stride extraction, which converts sensor data into arrays of segments of data sequences, each sequence including sensor data corresponding to a particular stride), wherein each of the first data segments comprises one identified stride or a sequence of consecutive identified strides (Fig. 6, [0075]: sequence data includes consecutive strides); 
determining one or more stride features for each of the first data segments (Fig. 2, items 208, 216, 218, 220, 222 and 224; [0039], [0053]: gait metrics are obtained on each of the array of sequences); and 
defining one or more clusters on the basis of at least one of the one or more determined stride features, wherein each cluster represents a class of strides ([0093]: gait metrics are qualitatively classified in different groups to provide insights of user’s characteristics).  

Regarding claim 48. (currently amended) 
Eastman discloses all the features of claim 47 as described above.
Eastman further discloses:
the system further comprises the one or more accelerometers (Fig. 11, item 1121, [0098]: client computer includes accelerometer) and/or gyroscopes.

Regarding claim 49. (currently amended) 
Eastman discloses all the features of claim 48 as described above.
Eastman further discloses:
the system further comprises the shoe on which the one or more accelerometers and/or gyroscopes are mounted ([0043]: the data recording device including the accelerometer is worn on a shoe).  

Regarding claim 52. (new)
Eastman discloses all the features of claim 31 as described above.
Eastman further discloses:
the one or more stride features are selected from a group consisting of stride time, stride length, swing time, stance time, entropy, mean value, variance, root mean square, minimum, maximum, kurtosis, skewness, dominant frequency, energy in frequency band 0.5 to 3 Hz, energy in frequency band 3 to 8 Hz, energy ratio and signal energy ([0090], [0094]: metrics such as contact time (stance time) and maximum or average (mean value) absolute horizontal and lateral acceleration are determined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36, 41, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Eastman.
Regarding claim 35. (currently amended)
Eastman discloses all the features of claim 31 as described above.
Eastman does not explicitly disclose:
each of the first data segments comprises exactly two consecutive heel-strike (HS) events and/or exactly two consecutive mid-stance (MS) events.

However, Eastman further teaches:
“A stride 530 comprises two steps. Each step has a landing 526 and push off 528” ([0054]-[0055]: a stride includes two steps, each step having a landing (HS) and a push off (TO); examiner interprets mid-stance event to correspond to time between landing and push off (see Fig. 5A)); and
“Once a sequence of vertical acceleration data is identified as meeting the stride extraction criteria, that sequence is stored. For example, once it is determined that a set of data meets the criteria of bounding box 520 and bounding box 524, discussed above, the sequence of data is stored for that event. The length of the sequence should have enough data to record a complete stride” ([0074]: each sequence must include data corresponding to a complete stride).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman to incorporate each of the first data segments comprising exactly two consecutive heel-strike (HS) events and/or exactly two consecutive mid-stance (MS) events, in order to identify complete strides for particular stride analysis based on known characteristics of human gait. 

Regarding claim 36. (currently amended)
Eastman discloses all the features of claim 35 as described above.
Eastman does not explicitly disclose:
each of the first data segments further comprises one or two toe-off (TO) events.  

However, Eastman further teaches:
“A stride 530 comprises two steps. Each step has a landing 526 and push off 528” ([0054]-[0055]: a stride includes two steps, each step having a landing (HS) and a push off (TO) (see Fig. 5A)); and
“Once a sequence of vertical acceleration data is identified as meeting the stride extraction criteria, that sequence is stored. For example, once it is determined that a set of data meets the criteria of bounding box 520 and bounding box 524, discussed above, the sequence of data is stored for that event. The length of the sequence should have enough data to record a complete stride” ([0074]: each sequence must include data corresponding to a complete stride).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman to incorporate each of the first data segments further comprising one or two toe-off (TO) events, in order to identify complete strides for particular stride analysis based on known characteristics of human gait. 

Regarding claim 41. (currently amended) 
Eastman discloses all the features of claim 31 as described above.
Eastman does not explicitly disclose:
performing statistical group separation tests on the one or more clusters for defining the one or more clusters with a certain predefined significance.  

However, Eastman further teaches:
 “Many clustering methods (such as k-means) produce template or prototype sequences, so that real-time left/right identification of sequences can be obtained by computing the RMS (root mean-square) error or other goodness of fit measure against each template, and choosing the template (left/right) with the least error (best goodness of fit). Alternatively, in another embodiment, a maximum RMS error (or other threshold) can be set, so that sequences exhibiting too high an error (too low a goodness of fit) may be left undetermined” ([0082]: clustering methods include error estimation (e.g., RMS or other goodness of fit) and thresholds (predefined significance)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman to perform statistical group separation tests on the one or more clusters for defining the one or more clusters with a certain predefined significance, in order to output reliable results. 

Regarding claim 44. (currently amended) 
Eastman discloses all the features of claim 31 as described above.
Eastman further discloses:
identifying second data segments for several or each of the first data segments within one cluster, wherein each of the second data segments represents a stride or an integer number of strides (Fig. 6, [0075]: sequence data for consecutive strides are identified and recorded for gait analysis (see [0039], [0053] and [0093])).

Eastman does not explicitly disclose:
concatenating the second data segments in order to generate a 3D-movement sequence comprising several consecutive strides.  

However, Eastman further teaches:
“As yet another example, plots of stride times, lateral accelerations and measures of vertical accelerations can be provided, in some cases, with data points for left and right strides differentiated” ([0092]: stride features are displayed with data points for left and right strides being identified (analogous to concatenating data segments)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman to concatenate the second data segments in order to generate a 3D-movement sequence comprising several consecutive strides, in order to evaluate gait progress using continuous data and corresponding features.	

Regarding claim 46. (currently amended) 
Eastman discloses all the features of claim 45 as described above.
Eastman does not explicitly disclose:
concatenating several of the average data segments of a cluster in order to generate a 3D-movement sequence comprising several consecutive strides.  

However, Eastman further teaches:
“While in the embodiment discussed above, the stride rate is determined from stride sequences, the stride rate may also be determined from other data sets. Provided that the data set to which the transform is applied is long enough, the average stride periodicity can be extracted from any length of digital data including the entire raw sensor data stream or portion thereof” ([0084]: average stride periodicity is extracted from any length of digital data); and
“As yet another example, plots of stride times, lateral accelerations and measures of vertical accelerations can be provided, in some cases, with data points for left and right strides differentiated” ([0092]: stride features are displayed with data points for left and right strides being identified (analogous to concatenating data segments)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman to concatenate several of the average data segments of a cluster in order to generate a 3D-movement sequence comprising several consecutive strides, in order to evaluate gait progress using continuous average data and corresponding features for baseline reference.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Eastman in view of Soehren (US 6522266 B1, IDS record), hereinafter ‘Soehren’.
Regarding claim 37. (currently amended) 
Eastman discloses all the features of claim 31 as described above.
Eastman does not disclose:
wherein (b) comprises comparing the data with a predefined data set.  

	Soehren teaches:
“The present invention also includes a method of classifying human motion. In one embodiment, the classified human motion is used in conjunction with motion models specific for the type of motion identified to provide first position estimates. FIG. 6 shows an example of the method of classifying human motion. At 600, one or more motion signals are sensed. In one example, the motion signals are sensed from inertial gyroscopes and accelerometers. At 610, the motion signals are then compared to stored motion data. In one embodiment, the stored motion data includes predetermined maps of classified human motion. The classes of human motion that can be identified include walking forward, walking backwards, running, walking down or up an incline, walking up or down stairs, walking sideways, crawling, turning left, turning right, stationary, or unclassifiable. This list of motion type is exemplary and not limiting. Other motion types are known and considered within the present invention. At 620, the type of human motion is then identified based on the comparison of the motion signals to stored motion data” (col. 14, lines 38-57: acceleration data is compared to motion models/data in order to classify the type of human motion recorded by the sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman in view of Soehren to incorporate comparing the data with a predefined data set, in order to classify human motion for distance travel estimation for navigation purposes, as discussed by Soehren (col. 3, lines 13-17). 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Eastman in view of Walsh (US 20160107309 A1), hereinafter ‘Walsh’.
Regarding claim 39. (currently amended) 
Eastman discloses all the features of claim 31 as described above.
Eastman does not disclose:
in (c) determining at least one of the one or more stride features involves a machine learning algorithm.  

	Walsh teaches:
“In a first exemplary control strategy for use with any gait pattern, hybrid controls are provided for impaired gait, with automated event detection and manual adjustment from physical therapist. A general architecture for controllers of wearable exosuits comprises two parts (1) an automated algorithm to detect gait events and (2) a manual interface that allows an individual, such as a physical therapist, to determine the timing, type and amount of assistance delivered. As to the first part, the automated algorithm allows the measurement of a multitude of signals such as, but not limited to, angular speeds (gyroscopes) accelerations (accelerometer), magnetic fields (magnetometers), contact switches, and strain sensors. This algorithm can exploit regularities in the signal patterns that are associated with gait event, and processes such measurements to extract the timing of some events that happen during gait such as, but not limited to, heel strike, toe off, and/or mid-stance. This detection of gait events utilizes, in one aspect, a set of logical rules to these measurements of gait event timing and combines them and, in another aspect, uses an expert system, implemented for example with a machine learning algorithm, trained to detect specific events” ([0279]: an automated algorithm uses acceleration signals to extract timing of gait events (features) such as heel strike, toe off, and/or mid-stance, this extraction using a machine learning algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman in view of Walsh to determine in (c) at least one of the one or more stride features by using a machine learning algorithm, in order to implement logical rules using expert systems to detect specific events in gait data, as discussed by Walsh ([0279]). 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Eastman in view of Kaiser (US 20120092169 A1, IDS record), hereinafter ‘Kaiser’.
Regarding claim 42. (currently amended) 
Eastman discloses all the features of claim 31 as described above.
Eastman does not disclose:
one cluster of the one or more clusters represents a class of typical strides of the subject or wherein one cluster of the one or more clusters represents a class of straight walking strides, walking initiation strides, turning movement strides or stairways walking strides. 
 
Kaiser teaches:
“FIG. 4 illustrates the method according to the preferred embodiment of determining a fall risk indication. Pre-processing steps involve signal filtering 81 and segmentation 85, based on the implemented segmentation rule. The segmentation rule is designed to characterize each segment into different classes. The segmentation rule is set by the person that has interest in the data. The segmentation rule effectively identifies the granularity of the analysis of the data. Some examples of the segmentation rules are, a fixed time interval, type of activity, i.e., walking or running, or a set of events triggered by external factors such as geographical location, which can be provided by a GPS device. Many other segmentation rules are possible” ([0029]: segmentation rule is used to characterize data into different classes, such as walking or running).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman in view of Kaiser to incorporate one cluster of the one or more clusters representing a class of typical strides of the subject or one cluster of the one or more clusters representing a class of straight walking strides, walking initiation strides, turning movement strides or stairways walking strides, in order to classify data into typical human motions for implementation of appropriate analysis for further evaluation. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Eastman in view of Aminian (US 20050010139 A1), hereinafter ‘Aminian’.
Regarding claim 43. (currently amended) 
Eastman discloses all the features of claim 31 as described above.
Eastman does not disclose:
generating averaged stride features for at least one or all of the one or more stride clusters by averaging the one or more stride features over each of the respective one or more stride clusters.  

Aminian teaches:
“In group A and B, for each trial the mean value of stride length and velocity (SLm and SVm) were estimated by finding the average of stride length (SL) and stride velocity SV (relation 27 and 28) over the 20 m of walking” ([0072]: mean values of stride features (stride length and velocity) were computed for each group A and B (see [0068] regarding group A corresponding to young subjects, and group B corresponding to elderly)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman in view of Aminian to generate averaged stride features for at least one or all of the one or more stride clusters by averaging the one or more stride features over each of the respective one or more stride clusters, in order to implement reference values for stride features on each cluster for easy and fast identification of additional data during evaluation. 

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Eastman in view of Mannini (A. Mannini, D. Trojaniello, U. Della Croce and A. M. Sabatini, “Hidden Markov model-based strategy for gait segmentation using inertial sensors: Application to elderly, hemiparetic patients and Huntington’s disease patients,” 2015 37th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), 2015, pp. 5179-5182, doi: 10.1109/EMBC.2015.7319558), hereinafter ‘Mannini’.
Regarding claim 51. (new) 
Eastman discloses all the features of claim 31 as described above.
Eastman does not disclose:
 (b) involves using an algorithm comprising a Hidden Markov Model algorithm, a Robust event detection algorithm, a Subsequence Dynamic Time Warping algorithm, a Conditional Random Field algorithm, a Longest Common Subsequence algorithm, a Deep Learning algorithm, and/or a Threshold or Matched Filter/Cross-correlation algorithm.  

Mannini teaches:
	“A solution to discriminate stance and swing in both healthy and abnormal gait using inertial sensors is proposed. The method is based on a two states hidden Markov model trained in a supervised way” (Abstract: a Hidden Markov Model is employed for segmentation and classification of gait data (see also Introduction section)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman in view of Mannini to implement step (b) using an algorithm comprising a Hidden Markov Model algorithm, a Robust event detection algorithm, a Subsequence Dynamic Time Warping algorithm, a Conditional Random Field algorithm, a Longest Common Subsequence algorithm, a Deep Learning algorithm, and/or a Threshold or Matched Filter/Cross-correlation algorithm, in order to reduce error in gait events determination, as discussed by Mannini (see Introduction section). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HANAWAKA; Masuo et al., US 20080146968 A1, GAIT ANALYSIS SYSTEM
Reference discloses a gait analysis system comprising a gait sensor attached to one foot or both feet of a person for detection of acceleration and angular velocity.	
Asphahani; Fareid A. et al., US 6836744 B1, Portable system for analyzing human gait
Reference discloses a portable gait analyzer including accelerometers, rate sensors, force sensors and pressure sensors.
Clark; Timothy S. et al., US 20160100801 A1, Detachable Wireless Motion System for Human Kinematic Analysis
Reference discloses a wireless motion system attached to a shoe and used for determining human kinematic characteristics.
Ghassemzadeh; Saeed S. et al., US 20150157274 A1, METHOD AND APPARATUS FOR DETECTING DISEASE REGRESSION THROUGH NETWORK-BASED GAIT ANALYSIS
Reference discloses sensors attached to subject’s shoes for determination of gait characteristics for detection of disease regression.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857